Citation Nr: 1107788	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-27 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence had been received to reopen 
the claim for service connection for frostbite of the feet 
bilaterally.  

2.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities. 

3.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities. 

4.  Entitlement to a rating in excess of 20 percent for residuals 
of a dislocated left shoulder, minor, with scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to May 
1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  
By way of the April 2007 rating decision the RO denied the 
Veteran's petition to reopen his claim for service connection for 
frostbite of the feet bilaterally, service connection for 
peripheral neuropathy of the upper extremities, service 
connection for peripheral neuropathy of the lower extremities, 
and increased rating in excess of 20 percent for residuals of a 
dislocated shoulder with nontender scar.   

The issue involving the claim for an increased rating in excess 
of 20 percent for residuals of a dislocated shoulder with scar is 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On November 6, 2008, prior to the promulgation of a decision in 
the appeal regarding whether new and material evidence had been 
received to reopen the claim of service connection for frostbite 
of the feet bilaterally, entitlement to service connection for 
peripheral neuropathy of the upper extremities, and entitlement 
to service connection for peripheral neuropathy of the lower 
extremities, the Board received notification from the appellant 
that a withdrawal of those appeals was requested.



CONCLUSION OF LAW

The criteria have been met for withdrawal of the appeals in the 
matters involving whether new and material evidence had been 
received to reopen the claim of service connection for frostbite 
of the feet bilaterally, entitlement to service connection for 
peripheral neuropathy of the upper extremities, and entitlement 
to service connection for peripheral neuropathy of the lower 
extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn the appeals involving the 
matters of whether new and material evidence had been received to 
reopen the claim of service connection for frostbite of the feet 
bilaterally, entitlement to service connection for peripheral 
neuropathy of the upper extremities, and entitlement to service 
connection for peripheral neuropathy of the lower extremities, 
and, hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal involving the matter of whether new and material 
evidence had been received to reopen the claim of service 
connection for frostbite of the feet bilaterally is dismissed. 

The appeal of in the claim for entitlement to service connection 
for peripheral neuropathy of the upper extremities is dismissed. 

The appeal of in the claim for entitlement to service connection 
for peripheral neuropathy of the lower extremities is dismissed. 


REMAND

The Board finds that further development is warranted for the 
issue involving an increased rating in excess of 20 percent for 
residuals of a dislocated left shoulder, minor, with scar.  

By way of history, a November 1977 RO decision, awarded service 
connection with a 20 percent rating under Diagnostic Code 5201, 
for residuals, dislocated left shoulder.  In April 2006, the 
Veteran submitted a claim for an increased rating for his left 
shoulder disorder.  In so doing, he argued that a separate rating 
should be awarded for his left shoulder scar that was tender and 
painful.

The Veteran was afforded a VA examination of the shoulder in May 
2006.  The examination report indicated that his shoulder has not 
dislocated since his surgery in 1976.  It was noted that his 
shoulder felt tight and was painful in the cold.  On examination 
there was no evidence of swelling, warmth, tenderness, crepitus, 
or effusion.  His range of motion for internal and external 
rotation was to 90 degrees.  His range of motion for abduction 
his range of motion was to 160 degrees without pain and 180 
degrees with pain.  Repeated partial abduction caused some pain 
and increased tension; however, there was no weakness, fatigue, 
incoordination, or decreased range of motion as a result.  It was 
noted that the Veteran's x-ray study was normal except for a pin 
in his arm.  The Veteran reported that his shoulder interfered 
with work often since he was required to carry heavy books and 
have boxes and at home the Veteran could not do any pulling or 
lifting. 

By way of the April 2007 rating decision the RO continued the 
Veteran's 20 percent disability rating for his residuals of a 
dislocated left shoulder, minor, with a non tender scar.  The RO 
determined that service connection is established for the 
shoulder scar, but that a noncompensable rating would be assigned 
for the scar as it was not found to be tender and painful on 
examination.  The RO noted that the rating for the scar would be 
included with the evaluation of the shoulder residuals until that 
scar became compensable, and then a separate rating would be 
assigned.

Throughout the pendency of the appeal, the Veteran has asserted 
that his scar warrants a compensable rating.  Additionally, the 
Veteran's representative has argued in January 2011 that the 
Veteran's service-connected disability increased in severity 
since the May 2006 VA examination.  When a veteran claims that 
his condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Due to the length of 
time since the last examination, and the complaints of possibly 
worsening symptomatology, a new VA examination would be helpful 
in providing a current snapshot of the severity of the Veteran's 
residuals of a dislocated left shoulder, minor, with scar.    
 
The Board finds that the Veteran should be afforded a new VA 
examination to determine the current nature and severity of his 
residuals, dislocated left shoulder, minor, with scar.  In order 
for a higher rating to be afforded for the Veteran's left 
shoulder residuals, the residuals must be manifested by 
limitation of motion of the minor arm to 25 degrees from the 
side.  (See Diagnostic Code 5201.)   The VA examiner should also 
discuss any functional loss, supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.10, 4.40, 4.45.  

The Board finds that the Veteran should also be afforded an 
examination of his scar.  The Veteran has claimed that the 
condition has always been tender and painful.  He and his 
representative have also contended that the Veteran's service-
connected disorder has grown worse in severity in recent years.  
In order for the Veteran to be afforded a compensable rating for 
a scar, the applicable criteria indicate that there needs to be 
evidence that his scar is manifested by a scar that is deep or 
that causes limited motion in an area or areas exceeding 6 square 
inches (39 sq. cm.) (Under Diagnostic Code 7801 (2007)) or that 
it is manifested by a superficial scar that is painful on 
examination (under Diagnostic Code 7804 (2007)).  

Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional pertinent treatment 
records not currently of record.  Based on 
the Veteran's response, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  The Veteran should be afforded a VA 
examination to determine the current severity 
of his residuals, dislocated left shoulder, 
minor, with scar.  The claims file must be 
made available to the examiner(s), and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  

The examiner should prepare a report of 
examination that details the current severity 
of his residuals, dislocated left shoulder, 
minor, with a non tender scar.  The VA 
examiner should discuss the current range of 
motion for the Veteran's residuals of 
dislocated shoulder, minor, as described under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
examiner should discuss if the Veteran's 
shoulder is manifested by:

(a)	Limitation of motion of the minor arm 
at shoulder level.
(b)	Limitation of motion of the minor arm 
midway between side and shoulder level.
(c)	Limitation of motion of the minor arm 
to 25 degrees from the side.

The VA examiner should also discuss any 
functional loss, supported by adequate 
pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  

The VA examiner should also discuss if the 
Veteran warrants a separate compensable rating 
for his scar that is associated with the 
residuals of his left shoulder.  The VA 
examiner should describe the scar in detail 
including if it is:
	
(a)	Manifested by a scar that is deep or that causes 
limited motion in an area or areas exceeding 
6 square inches (39 sq. cm.). 
(b)	 Manifested by a superficial scar that is painful 
on examination.  

The examiner's findings must be stated in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  


3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the remaining claim on appeal; the RO should 
also adjudicate if the Veteran's scar warrants 
a separate disability rating.  If any benefit 
sought remains denied, the RO should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.


[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


